                    1 ROBERT W. FREEMAN
                      Nevada Bar No. 3062
                    2 DANIELLE C. MILLER
                      Nevada Bar No. 9127
                    3 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6385 S. Rainbow Boulevard, Suite 600
                    4 Las Vegas, Nevada 89118
                      702.893.3383
                    5 FAX: 702.893.3789
                      Attorneys for Defendants
                    6 University Medical Center of Southern
                      Nevada and John Espinoza
                    7

                    8                                    UNITED STATES DISTRICT COURT

                    9                                        DISTRICT OF NEVADA

                   10                                                 ***

                   11 DANIEL SMALL, CAROLYN SMALL.                      CASE NO. 2-13-cv-0298-APG - PAL
                      WILLIAM CURTIN, DAVID COHEN,
                   12 LANETTE LAWRENCE, and LOUISE
                      COLLARD, Individually, and on Behalf of All       STIPULATION AND [PROPOSED]
                   13 Other Persons Similarly Situated,                 ORDER SETTING BRIEFING
                                                                        SCHEDULE FOR RESPONSES TO
                   14                      Plaintiffs,                  MOTIONS FOR SUMMARY JUDGMENT

                   15             vs.

                   16 UNIVERSITY MEDICAL CENTER OF
                      SOUTHERN NEVADA; a political
                   17 subdivision of Clark County, State of Nevada,
                      CLARK COUNTY, a political subdivision of
                   18 the State of Nevada, and JOHN ESPINOZA,
                      an individual.
                   19
                                     Defendants.
                   20

                   21            IT IS HEREBY STIPULATED AND AGREED BETWEEN Plaintiffs DANIEL SMALL,
                   22 CAROLYN SMALL, WILLIAM CURTIN, DAVID COHEN, LANETTE LAWRENCE, and

                   23 LOUISE COLLARD, and Defendants UNIVERSITY MEDICAL CENTER OF SOUTHERN

                   24 NEVADA and JOHN ESPINOZA (collectively referred to as “the Parties”) by and through their

                   25 respective counsel, as follows:

                   26            On October 24, 2018, Defendants filed their Motion for Summary Judgment (ECF No.
                   27 332) and Motion for Decertification of Colletive Action (ECF No. 333).      A Response to
                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4848-4612-9273.1
ATTORNEYS AT LAW
                    1 Defendants’ Motion for Summary Judgment is due on November 14, 2018 and a Response to

                    2 Defendants’ Motion for Decertification is due on November 7, 2018.

                    3            On October 24, 2018, Plaintiffs filed their Motion for Partial Summary Judgment (ECF

                    4 No. 343). A Response to Plaintiffs’ Motion for Partial Summary Judgment is due on November

                    5 14, 2018.

                    6            Counsel for the Parties have met and conferred regarding an agreed extension of the

                    7 briefing schedule for the Parties’ Responses.

                    8            THEREFORE, the Parties hereby respectfully stipulate and request the following briefing

                    9 schedule:

                   10 / / /

                   11 / / /

                   12 / / /

                   13 / / /

                   14 / / /

                   15 / / /

                   16 / / /

                   17 / / /

                   18 / / /
                   19 / / /

                   20 / / /

                   21 / / /

                   22 / / /

                   23 / / /

                   24 / / /

                   25 / / /

                   26 / / /

                   27 / / /

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4848-4612-9273.1                                2
                    1            1.        Plaintiffs and Defendants shall file their Responses no later than Tuesday,

                    2 December 4, 2018.

                    3            IT IS SO STIPULATED.

                    4 DATED this 29th day of October, 2018.                  DATED this 29th day of October, 2018.

                    5 __Jon Tostrud____________________                      _Danielle C. Miller_________________
                    6 Jon A. Tostrud, Esq. (pro hac vice)                    Robert W. Freeman, Esq.
                      Anthony Carter, Esq. (pro hac vice)                    Nevada Bar No. 3062
                    7 TOSTRUD LAW GROUP                                      Danielle C. Miller, Esq.
                      1925 Century Parkway East, Suite 2125                  Nevada Bar No. 9127
                    8 Los Angeles, California 90067                          LEWIS BRISBOIS BISGAARD
                                                                             & SMITH LLP
                    9
                      Marc L. Godino, Esq. (pro hac vice)                    6385 S. Rainbow Blvd, Suite 600
                   10 Kevin F. Ruf, Esq. (pro hac vice)                      Las Vegas, Nevada 89118
                      Kara M. Wolke, Esq. (pro hac vice)                     Attorneys for Defendants
                   11 GLANCY PRONGAY & MURRAY LLP                            University Medical Center of Southern Nevada
                      1925 Century Park East, Suite 2100                     And John Espinoza
                   12 Los Angeles, California 90067

                   13
                      David C. O’Mara, Esq.
                   14 Nevada Bar No. 8599
                      William M. O’Mara, Esq.
                   15 Nevada Bar No. 837
                      THE O’MARA LAW FIRM. P.C.
                   16 311 East Liberty Street
                      Reno, Nevada 89501
                   17

                   18 RAYMOND B. WALTON, ESQ, (pro hac)
                      LAW OFFICES OF RAYMOND B. WALTON
                   19 33811 Violet Lantern
                      Dana Point, California 92629
                   20

                   21 JOSEPH MOTT, ESQ.
                      REMPFER MOTT LUNDY, PLLC
                   22 10091 Park Run Drive, Ste. 200
                      Las Vegas, Nevada 89145
                   23 Attorneys for Plaintiffs

                   24
                                 IT IS SO ORDERED.
                   25
                                           DATED this ___ day of _________, 2018.
                   26

                   27                                                U.S. DISTRICT   COURT    JUDGE
                                                                     UNITED   STATES    DISTRICT JUDGE
                   28                                                Dated: October 29, 2018.
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4848-4612-9273.1                                 3
